Citation Nr: 1438817	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as due to service-connected bilateral hearing loss.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Michael Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1950 to January 1954 and the Army from September 1960 to September 1963.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated November 2008 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

At his April 2014 hearing, the Veteran described experiencing periods of sadness due to a jet crash he witnessed during active service in approximately 1952 or 1953.  The Veteran's testimony constitutes a claim for entitlement to service connection for a psychiatric disorder.  As this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As a threshold matter, the Board notes that a portion of the Veteran's service treatment records from his period of active service with the Navy are unavailable, through no fault of the Veteran.  Accordingly, the VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).
   
Tinnitus

The Veteran is seeking service connection for tinnitus.  On an October 2009 medical release, the Veteran indicated he received treatment for his tinnitus at a VA Medical Center in Gainesville, Florida in approximately 1987.  However, records from this treatment are not associated with the claims file.  Because these VA treatment records would be highly probative, remand is required to obtain these records.

Additionally, although the Veteran has been provided with a VA examination regarding this issue, the examiner did not address whether the Veteran's currently diagnosed tinnitus was caused or aggravated by his service-connected hearing loss.  Accordingly, remand is also required for a supplemental nexus opinion.

Skin Cancer

The Veteran is also seeking service connection for skin cancer.  He alleged that during service he worked in the hot sun on the flight line for long hours, and this caused his current skin cancer.  

The claims file suggests the Veteran has received medical treatment for his skin cancer since at least the mid-1980s.  For example, the July 1988 VA examination noted a history of basal cell carcinoma for the past two years.  However, treatment records currently included in the claims file only date back to the early 1990s.  Accordingly, remand is required to obtain any available earlier treatment records.  Specifically, the VA should attempt to obtain records of any treatment the Veteran received at the VA Medical Center in Tampa, Florida shortly after his separation from service, and records of any treatment with Dr. Peyton at Emory University.  See hearing transcript pgs 8, 11.

Additionally, the Veteran has not yet been provided with a VA examination regarding his currently diagnosed skin cancer.  However, because he has a current diagnosis and has competently testified as to sun exposure during service, a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

Finally, the claims file reflects the Veteran's records were requested from the Social Security Administration (SSA) in March 2010, however it is not clear the VA received any response from the SSA.  Accordingly, additional attempts to obtain these records should be made upon remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available medical records from the VA medical facility (VAMC) in Gainesville, Florida, particularly records from 1987, and any available records from the VAMC in Tampa, Florida, including the 1970s.  Archived paper records must be searched, if available.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  After obtaining the proper authorization from the Veteran, obtain any available private treatment records from Dr. Peyton at Emory University dated prior to 1990, and associate them with the claims file.  All efforts to obtain these private records should be fully documented, and a negative response must be provided if records are not available.

4.  After completing all the foregoing and obtaining as much of the above evidence as is available, return the Veteran's file to the March 2012 VA examiner, if available, or to an equally qualified medical professional.  The examiner should be provided with the Veteran's complete claims file, including any recently added medical records, and a full and complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed tinnitus was caused or aggravated (permanently increased in severity) by his service-connected bilateral hearing loss or his in-service noise exposure?


5.  After obtaining all required medical records as is available, schedule the Veteran for an examination regarding his skin cancer.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical evidence, including a history of skin cancer treatment since at least the mid-1980s, the examiner is asked to address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed skin cancer began during, or was otherwise caused by, his periods of active service?

6.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

